Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 11-12, 14-18, 31-32, and 45-46 are allowable.
Regarding independent claims 1, 11, and 31, the applicant's arguments filed 04/16/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 11, and 31 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 11, and 31 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 11 and 31), it discloses a method for extending a physical broadcast channel (PBCH), wherein a synchronous broadcast block of the PBCH is provided with a PBCH extension bit, and the method comprises: enabling an indication function for the PBCH extension bit when extension of the PBCH is required, wherein the PBCH extension bit is configured to indicate whether there is PBCH extension information; setting the PBCH extension bit in a first synchronous broadcast block to be a first state when sending of the PBCH extension information is required, wherein the first state is configured to indicate that there is PBCH extension information; sending the first synchronous broadcast block to a terminal, so that the terminal determines that there is the PBCH extension information according to the first state; generating a PBCH extension block, wherein the PBCH extension block comprises the PBCH extension information; and sending the PBCH extension block at a set extension position, so that the terminal receives the PBCH extension block at the set extension position, and obtains the PBCH extension information from the PBCH extension block, wherein the method further comprises: disabling the indication function of the PBCH extension bit when the extension of the PBCH is not required; setting the PBCH extension bit in a third synchronous broadcast block to be a reserved state, wherein the reserved state is configured to indicate to ignore the PBCH extension bit; and sending the third synchronous broadcast block to the terminal, so that the terminal determines to ignore the PBCH extension bit according to the reserved state.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications for enabling or disabling the specific contents in such a way that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 11 and 31, hence, these claimed features of claims 11and 31 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465